361 S.W.3d 45 (2011)
Alan R. CLARK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73106.
Missouri Court of Appeals, Western District.
November 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Application for Transfer Denied April 3, 2012.
Alan R. Clark, Cameron, MO, Appellant Acting pro se.
Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM.
Alan Clark appeals the judgment denying his Rule 29.15 motion, following an evidentiary hearing. A jury convicted Clark of first-degree murder, unlawful use of a weapon, and two counts of armed criminal action. In this post-conviction appeal, Clark contends the motion court clearly erred in denying his claim of prosecutorial misconduct and his claim that defense counsel was ineffective for failing to call a police officer as a witness. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court's judgment.
AFFIRMED. Rule 84.16(b).